PER- CURIAM.
The appellant, Simon Willie Johnson, was charged, tried by jury and convicted of murder in the second degree. The appellant testified in his own behalf. He was subsequently sentenced to serve 20 years in the state penitentiary.
On this belated appeal pursuant to Baggett v. Wainwright, Fla. 1969, 229 So.2d 239, four points are presented for our consideration. We have carefully reviewed each of said points and find that appellant has failed to demonstrate reversible error, abuse of discretion or misapplication of law by the trial court. Accordingly, the judgment and sentence are
Affirmed.
BOARDMAN, A. C. J., and GRIMES and SCHEB, JJ., concur.